       Case 2:18-cv-01022-CB-PLD Document 151 Filed 07/22/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 Etta Calhoun, Sherry Porter, and                  No. 2:18-cv-01022
 Cynthia Gray, on behalf of themselves and
 all other persons similarly situated,             Judge Cathy Bissoon

                        Plaintiffs,                Magistrate Judge Patricia L. Dodge

        v.

 Invention Submission Corporation d/b/a
 InventHelp, Technosystems Consolidated
 Corp., Technosystems Service Corp., Western
 Invention Submission Corp., Universal
 Payment Corporation, Intromark
 Incorporated, Robert J. Susa, Thomas Frost,
 P.A., Thomas Frost, John Doe Companies 1-
 10, John Doe Individuals 1-10,

                        Defendants.


 This Document Also Relates To:

 Carla Austin, et al. v. Invention Submission
 Corporation, et al., No. 2:19-cv-01396

 Geta Miclaus, et al. v. Invention Submission
 Corporation, et al., No. 2:20-cv-681


          AUSTIN PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR
      MOTION TO APPOINT SHANON J. CARSON AND PETER R. KAHANA OF
         BERGER MONTAGUE PC AS INTERIM LEAD CLASS COUNSEL

       Shanon J. Carson and Peter R. Kahana of Berger Montague PC (“BMPC”) are eminently

qualified to serve as Interim Lead Class Counsel. They are experienced class action practitioners

who demonstrate all the qualifications required by FED. R. CIV. P. 23(g) as shown in their opening

brief. Ms. Plitt continues her ad hominem attacks and false statements, and she has ignored the

Court’s instruction on July 8, 2020 not to concentrate on the parties’ confidential mediation or act
       Case 2:18-cv-01022-CB-PLD Document 151 Filed 07/22/20 Page 2 of 7




unprofessionally. Without a shred of evidence, and relying repeatedly on her own speculation, Ms.

Plitt repeats her conspiracy theory about a




                                                        Ms. Plitt’s conduct and refusal to heed the

Court’s instructions show that she is unqualified to serve as class counsel under FED. R. CIV. P.

23(g) in this or any other case.

       Additionally, Ms. Plitt admits she has no class action experience (a fact that has been

evident in all phases of this case). She belatedly sought to involve Kirby McInerney (“KM”), and

now is trying to find yet another newcomer firm with whom to partner to shore up her deficits.

This would be extremely inefficient and would cost the putative class more than appointing BMPC

who already has in depth knowledge about, and experience in litigating, the case.

       Ms. Plitt’s allegations about the Austin Complaint are inaccurate (it is neither a negligence

suit nor one seeking injunctive relief). Further, the strategic reasons supporting the Austin

Plaintiffs’ decisions about who to sue and on what basis are not germane to the question of

appointment. Nor is the fact that Ms. Plitt filed first. 1 Unquestionably, the putative class is best

served by the interim appointment of BMPC as Class Counsel.



1
  See In re HSBC Bank USA, N.A., Debit Card Overdraft Fee Litig., No. 12-CV-5696 ADS AKT,
2013 WL 3816597, at *1 (E.D.N.Y. July 22, 2013) (appointing attorneys from second and third
filed cases as interim class counsel and finding the issues raised regarding ethical behavior were
“premature and more appropriately reserved for the class certification stage.”; Lowery v. Spotify
USA Inc., No. CV1509929BRORAOX, 2016 WL 6818756, at *1 (C.D. Cal. May 23, 2016)
(declining to appoint as lead class counsel an attorney that had “never served on an executive
committee, steering committee, or any facet of a leadership structure of a complex class action”
and further declining to appoint a firm whose class action experience was on the Defendant’s side);
Cadena v. Am. Honda Motor Co., No. CV 20-511-MWF (PJWX), 2020 WL 3107798, at *5 (C.D.
Cal. June 9, 2020) (appointing counsel best able to represent the interests of the class – not the
attorney group that filed first).
                                                 2
Case 2:18-cv-01022-CB-PLD Document 151 Filed 07/22/20 Page 3 of 7
Case 2:18-cv-01022-CB-PLD Document 151 Filed 07/22/20 Page 4 of 7
       Case 2:18-cv-01022-CB-PLD Document 151 Filed 07/22/20 Page 5 of 7




favorable result for the putative class and avoid wasteful litigation between plaintiffs’ firms to

present a unified approach against InventHelp. Id.at ¶ 3. Nothing more and nothing less.




However, Ms. Plitt (without consulting her own co-counsel, see Carson Decl.), reneged in her

agreement to postpone the Rule 16 conference and filed her motion to reschedule it, and after that,

KM was out of the picture.

II.    BMPC Has Superior Qualifications To Serve As Interim Lead Class Counsel

       Mr. Carson and Mr. Kahana have the requisite skills and experience to shepherd the

consolidated InventHelp litigation through discovery and class certification without the need for

additional counsel. They have demonstrated their willingness to work cooperatively on behalf of

the putative class, with opposing counsel and with other plaintiffs’ counsel. Messrs. Carson and

Kahana have successfully led many class actions to favorable outcomes, and Mr. Carson has been

involved in many such cases in this Court. Carson Decl. ¶ 40. They spent substantial time

investigating these claims. Trask Decl. ¶ 3. BMPC drafted a strong class action complaint designed

to withstand challenges to class certification. See 23(g) Mot. at 14.

       In contrast, Ms. Plitt does not satisfy the requirements of Rule 23(g). Her primary strategy

has been to engage in speculation to try and discredit honorable Officers of this Court and a former

U.S. Magistrate Judge, and her strategy and approach is not what the putative class needs. Ms. Plitt

has also (a) unnecessarily filed three cases asserting similar allegations against InventHelp; (b)

inefficiently pursued the Calhoun claims (taking two years to get to a Rule 16 conference while

the Austin matter took eight months); (c) failed to respond to the Austin Plaintiff’s substantive

arguments regarding her lack of qualifications; and (d) failed to address that she used an used a
                                                 5
       Case 2:18-cv-01022-CB-PLD Document 151 Filed 07/22/20 Page 6 of 7




false alias and mispresented herself to third parties in the course of this case, effectively admitting

the conduct. None of this is the mark of class counsel. Mr. Carson and Mr. Kahana are best able

to serve as Interim Lead Class Counsel and should be appointed.



Dated: July 21, 2020                                   Respectfully submitted,


                                                       /s/ Shanon J. Carson
                                                       Shanon J. Carson
                                                       Peter R. Kahana
                                                       Amanda R. Trask
                                                       BERGER MONTAGUE PC
                                                       1818 Market Street, Suite 3600
                                                       Philadelphia, PA 19103
                                                       Tel: (215) 875-3000
                                                       Fax: (215) 875-4604
                                                       scarson@bm.net
                                                       pkahana@bm.net
                                                       atrask@bm.net

                                                       Counsel for the Austin Plaintiffs




                                                  6
      Case 2:18-cv-01022-CB-PLD Document 151 Filed 07/22/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2020, I, Shanon J. Carson, served the foregoing Austin

Plaintiffs’ Reply Brief in Support of Their Motion to Appoint Shanon J. Carson and Peter R.

Kahana of Berger Montague PC as Interim Lead Class Counsel via ECF on all counsel of record.



                                                  /s/ Shanon J. Carson
                                                  Shanon J. Carson
